Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 13 are objected to because both claims recite (emphasis added): selecting possible goals that the data set associates for with the detected class of the actor. It seems to the examiner that the claims would be made clearer by omitting the word “for”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4-6, 12, and 15-17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Zhang US 20200023838 A1 (hereinafter Zhang).

1.	Zhang discloses A method of forecasting an intention of an actor in an environment through which an autonomous vehicle is traveling ([0014] “…the prediction module… predicts future movements of objects within a driving environment.”), the method comprising:
by a perception system of an autonomous vehicle ([0020] “…autonomous vehicle 101 includes, but is not limited to, perception and planning system…”):
detecting an actor that is proximate to the autonomous vehicle ([0032] “The perception can include… a relative position of another vehicle, a pedestrian, a building…”),
determining a class of the actor ([0033] “…process and analyze images captured by one or more cameras in order to identify objects and/or features in the environment of autonomous vehicle. The objects can include traffic signals, road way boundaries, other vehicles, motorcycles, bicycles, pedestrians, and/or obstacles, etc.”; see also [0032] and [0034]), and
detecting an action that the actor is taking ([0036] “Based on perception data (e.g., estimated speed and/or heading of an object…”);
	by a forecasting system of the autonomous vehicle ([0014] “…the prediction module… predicts future movements of objects within a driving environment.”) for each cycle of a plurality of cycles ([0041] “…the planning phase is performed in a number of planning cycles, also referred to as driving cycles…”):
		using the class and the detected action to generate a plurality of candidate intentions of the actor (Fig. 4A-C show a number of possible intentions associated with different objects. [0036] “…prediction module 303 may determine, for object 401, three moving intentions that respectively correspond to predicted trajectories…”),
		evaluating a likelihood of each candidate intention ([0036] “…prediction module 303 may assign a trajectory probability to each of the trajectories…”), and
		saving each of the candidate intentions and their likelihoods in a data store ([0043] “…and store the combinations as trajectory combinations 314 in persistent storage device 352.”);
	after any current cycle of the plurality of cycles ([0041] “…the planning phase is performed in a number of planning cycles, also referred to as driving cycles…”) has completed, analyzing the candidate intentions and their likelihoods for the current cycle and for one or more of the prior cycles to determine an overall probability for each of the candidate intentions (Examiner notes that the intentions as disclosed by Zhang each correspond to a trajectory, which are each assigned a probability: ([0036] “…prediction module 303 may assign a trajectory probability to each of the trajectories…”); and
	by a motion planning system of the autonomous vehicle, using the overall probabilities to select one of the candidate intentions to influence a selected trajectory for the autonomous vehicle (Fig. 6; [0056] “At block 605, the processing logic may control an autonomous vehicle (e.g., vehicle 101) based on a combination having a lowest risk value included in the corresponding risk values.”).

4.	Zhang discloses The method of claim 1, wherein evaluating the likelihood of each candidate intention ([0036] “…prediction module 303 may assign a trajectory probability to each of the trajectories…”) comprises
	tracking each candidate intention with a unique probabilistic model per candidate intention (Examiner notes that the intentions as disclosed by Zhang each correspond to a trajectory, which are each assigned a probability: ([0036] “…prediction module 303 may assign a trajectory probability to each of the trajectories…”), in which [false, true] states of each probabilistic model represent whether the candidate intention corresponds to detected action. ([0034] “If the perception data indicates that the vehicle is currently at a left-turn only lane or a right-turn only lane, prediction module 303 may predict that the vehicle will more likely make a left turn or right turn respectively.” Examiner notes that Zhang discloses determining a likelihood (probability model) representing whether an intention (turning left) corresponds to an action (waiting in a left-turn only lane). “[False, true] states” are included in this model, as determining whether a vehicle is (true) or is not (false) in a left-turn only lane.)

5.	Zhang discloses The method of claim 1 further comprising,
	after an additional group of cycles have been completed, wherein the additional group comprises at least some of the cycles considered when determining the overall probabilities plus one or more additional cycles ([0041] “…the planning phase is performed in a number of planning cycles, also referred to as driving cycles… For each planning cycle, planning module 305 plans a target position for the current cycle (e.g., next 5 seconds) based on a target position planned in a previous cycle.” Examiner notes that Zhang bases the target position for the current cycle on the previous cycle. i.e., some previous cycles are considered in addition to one or more additional cycles. Examiner also notes that the “planning phase” as disclosed by Zhang includes determining overall probabilities.):
	analyzing the candidate intentions and their likelihoods for the additional group of cycles to refine the overall probabilities for each of the candidate intentions. ([0041] “…the planning phase is performed in a number of planning cycles, also referred to as driving cycles… For each planning cycle, planning module 305 plans a target position for the current cycle (e.g., next 5 seconds) based on a target position planned in a previous cycle.” Examiner notes that the target position is based on the probabilities of candidate intentions: [0056] “At block 605, the processing logic may control an autonomous vehicle (e.g., vehicle 101) based on a combination having a lowest risk value included in the corresponding risk values.”)

6.	Zhang discloses The method of claim 1 further comprising:
	26Attorney Docket No. 179648.08801 / 228US01by the forecasting system ([0014] “…the prediction module… predicts future movements of objects within a driving environment.”), for at least some of the candidate intentions,
	forecasting a future modality (Examiner acknowledges paragraph [0052] of the applicant’s specification recites, “…the forecasting system will forecast a future modality (i.e., a subsequent goal that the actor may have after reaching the current goal)…”, but the commonly understood meaning of “modality” by one of ordinary skill in the art renders this claim language fairly broad. Under broadest reasonable interpretation, the trajectories recited in [0036] of Zhang reads on this, explained below.) of the actor and assigning a probability to each forecasted future modality ([0036] “…prediction module 303 may assign a trajectory probability to each of the trajectories…” Examiner notes that the trajectories disclosed by Zhang may be interpreted to be a “future intention” as well as a “future modality” based on said future intention as a trajectory consists of a series of points. The “intention” may be to begin a left-turn trajectory, and the “modality” may be to finish the left-turn trajectory. Therefore, the cited reference reads on the claim.);
	wherein using one or more of the candidate intentions and their likelihoods to influence the selected trajectory for the autonomous vehicle comprises selecting a trajectory that is consistent with one or more of the forecasted future modalities having a probability that exceeds a threshold. (Fig. 6; [0056] “At block 605, the processing logic may control an autonomous vehicle (e.g., vehicle 101) based on a combination having a lowest risk value included in the corresponding risk values.” Examiner notes that the vehicle is controlled based on the combination (group of possible trajectories) with the lowest risk value, which is, by broadest reasonable interpretation, a probability that exceeds a threshold.)

12.	Zhang discloses An autonomous vehicle ([0015] “An autonomous vehicle…”), comprising:
	a perception system ([0020] “…autonomous vehicle 101 includes, but is not limited to, perception and planning system…”) comprising:
		one or more sensors for capturing perception data about actors that are proximate to the autonomous vehicle ([0032] “The perception can include… a relative position of another vehicle, a pedestrian, a building…”),
		a processor ([0026] “…necessary hardware (e.g., processor(s), memory, storage)…”), and
		a memory with programming instructions configured to instruct the processor of the perception system ([0026] “…necessary hardware (e.g., processor(s), memory, storage) and software (e.g., operating system, planning and routing programs)…”) to process the perception data ([0026] “to receive information from sensor system…”) to:
			detect and classify an actor that is proximate to the autonomous vehicle ([0033] “…process and analyze images captured by one or more cameras in order to identify objects and/or features in the environment of autonomous vehicle. The objects can include traffic signals, road way boundaries, other vehicles, motorcycles, bicycles, pedestrians, and/or obstacles, etc.”), and detect an action that the actor is taking ([0036] “Based on perception data (e.g., estimated speed and/or heading of an object…”);
	a forecasting system ([0014] “…the prediction module… predicts future movements of objects within a driving environment.”) comprising:
		a processor ([0026] “…necessary hardware (e.g., processor(s), memory, storage)…”), and
		a memory with programming instructions configured ([0026] “…necessary hardware (e.g., processor(s), memory, storage) and software (e.g., operating system, planning and routing programs)…”) to cause the processor of the forecasting system to:
			for each cycle of a plurality of cycles ([0041] “…the planning phase is performed in a number of planning cycles, also referred to as driving cycles…”):
				use the class and the detected action to generate a plurality of candidate intentions of the actor (Fig. 4A-C show a number of possible intentions associated with different objects. [0036] “…prediction module 303 may determine, for object 401, three moving intentions that respectively correspond to predicted trajectories…”);
				evaluate a likelihood of each candidate intention (Examiner notes that the intentions as disclosed by Zhang each correspond to a trajectory, which are each assigned a probability: ([0036] “…prediction module 303 may assign a trajectory probability to each of the trajectories…”); and
				save each of the candidate intentions and their likelihoods in a data store ([0043] “…and store the combinations as trajectory combinations 314 in persistent storage device 352.”),
			after any current cycle of the plurality of cycles has completed, analyze the candidate intentions and their likelihoods for the current cycle and for one or 29Attorney Docket No. 179648.08801 / 228US01more of the prior cycles to determine an overall probability for each of the candidate intentions (Examiner notes that the intentions as disclosed by Zhang each correspond to a trajectory, which are each assigned a probability: ([0036] “…prediction module 303 may assign a trajectory probability to each of the trajectories…”); and
	a motion planning system ([0026] “…autonomous vehicle 101 may be controlled or managed by… planning system 110…”) comprising:
		a processor ([0026] “…necessary hardware (e.g., processor(s), memory, storage)…”), and
		a memory with programming instructions ([0026] “…necessary hardware (e.g., processor(s), memory, storage) and software (e.g., operating system, planning and routing programs)…”) configured to cause the processor of the motion planning system to use the overall probabilities to select one of the candidate intentions to influence a selected trajectory for the autonomous vehicle. (Fig. 6; [0056] “At block 605, the processing logic may control an autonomous vehicle (e.g., vehicle 101) based on a combination having a lowest risk value included in the corresponding risk values.”)

15.	Zhang discloses The autonomous vehicle of claim 12, wherein the instructions to evaluate the likelihood of each candidate intention (Examiner notes that the intentions as disclosed by Zhang each correspond to a trajectory, which are each assigned a probability: ([0036] “…prediction module 303 may assign a trajectory probability to each of the trajectories…”) comprise instructions to
	track each candidate intention with a unique probabilistic model per candidate intention (Examiner notes that the intentions as disclosed by Zhang each correspond to a trajectory, which are each assigned a probability: ([0036] “…prediction module 303 may assign a trajectory probability to each of the trajectories…”), in which [false, true] states of each probabilistic model represent whether the candidate intention corresponds to detected action. ([0034] “If the perception data indicates that the vehicle is currently at a left-turn only lane or a right-turn only lane, prediction module 303 may predict that the vehicle will more likely make a left turn or right turn respectively.” Examiner notes that Zhang discloses determining a likelihood (probability model) representing whether an intention (turning left) corresponds to an action (waiting in a left-turn only lane). “[False, true] states” are included in this model, as determining whether a vehicle is (true) or is not (false) in a left-turn only lane.)

16.	Zhang discloses The autonomous vehicle of claim 12, further comprising additional programming instructions configured to instruct the processor of the forecasting system to,
	after an additional group of cycles have been completed, wherein the additional group comprises at least some of the cycles considered when determining the overall probabilities plus one or more additional cycles ([0041] “…the planning phase is performed in a number of planning cycles, also referred to as driving cycles… For each planning cycle, planning module 305 plans a target position for the current cycle (e.g., next 5 seconds) based on a target position planned in a previous cycle.” Examiner notes that Zhang bases the target position for the current cycle on the previous cycle. i.e., some previous cycles are considered in addition to one or more additional cycles. Examiner also notes that the “planning phase” as disclosed by Zhang includes determining overall probabilities.):
	analyze the candidate intentions and their likelihoods for the additional group of cycles to refine the overall probabilities for each of the candidate intentions. ([0041] “…the planning phase is performed in a number of planning cycles, also referred to as driving cycles… For each planning cycle, planning module 305 plans a target position for the current cycle (e.g., next 5 seconds) based on a target position planned in a previous cycle.” Examiner notes that the target position is based on the probabilities of candidate intentions: Fig. 6; [0056] “At block 605, the processing logic may control an autonomous vehicle (e.g., vehicle 101) based on a combination having a lowest risk value included in the corresponding risk values.”)

17.	Zhang discloses The autonomous vehicle of claim 12, further comprising additional programming instructions that are configured to cause the processor of the forecasting system to,
	for at least some of the candidate intentions, forecast a future modality of the actor and assign a probability to each forecasted future modality ([0036] “…prediction module 303 may assign a trajectory probability to each of the trajectories…”);
	wherein the instructions to use one or more of the candidate intentions and their likelihoods to influence the selected trajectory for the autonomous vehicle comprise instructions to select a trajectory that is consistent with one or more of the forecasted future modalities having a probability that exceeds a threshold. (Examiner acknowledges paragraph [0052] of the applicant’s specification recites, “…the forecasting system will forecast a future modality (i.e., a subsequent goal that the actor may have after reaching the current goal)…”, but the commonly understood meaning of “modality” by one of ordinary skill in the art makes the scope of this limitation indistinct from a “future intention”. Examiner recommends adding claim language that discloses the modality is a prediction of a subsequent action to be taken after a first predicted action is completed by an actor. Fig. 6; [0056] “At block 605, the processing logic may control an autonomous vehicle (e.g., vehicle 101) based on a combination having a lowest risk value included in the corresponding risk values.” Examiner notes that the vehicle is controlled based on the combination (group of possible trajectories) with the lowest risk value, which is, by broadest reasonable interpretation, a probability that exceeds a threshold.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 2-3, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Li et al. US 20180143644 A1 (hereinafter Li).

2.	Zhang discloses The method of claim 1, wherein using the class and the detected action to generate a plurality of candidate intentions of the actor (Fig. 4A-C show a number of possible intentions associated with different objects. [0036] “…prediction module 303 may determine, for object 401, three moving intentions that respectively correspond to predicted trajectories…”) comprises:
	accessing a data set of possible goals that are associated with […] actors (Fig. 4A-C show a number of possible trajectories (i.e. goals) associated with different objects. [0036] “…prediction module 303 may determine… predicted trajectories…”)
	selecting possible goals that the data set associates for with the detected class of the actor (Fig. 4A-C show a number of possible trajectories (i.e. goals) associated with different objects. [0036] “…prediction module 303 may determine… predicted trajectories…”); 25Attorney Docket No. 179648.08801 / 228US01
	determining which of the possible goals in the data set are consistent with the detected action ([0036] “Based on perception data (e.g., estimated speed and/or heading of an object) perceiving the driving environment …, prediction module 303 may determine… predicted trajectories…”); and
	using the determined possible goals as the candidate intentions ([0036] “…prediction module 303 may determine two moving intentions that respectively correspond to predicted trajectories…”).
Zhang discloses accessing a data set of possible goals associated with actors, but lacks an explicit disclosure of the possible goals being associated with various classes of actors (Although examiner notes that Zhang discloses multiple classes of actors: ([0033] “…process and analyze images captured by one or more cameras in order to identify objects and/or features in the environment of autonomous vehicle. The objects can include traffic signals, road way boundaries, other vehicles, motorcycles, bicycles, pedestrians, and/or obstacles, etc.”)). However, Li discloses this association in paragraph [0040] “…a likelihood or probability that the other vehicle or pedestrian will travel or walk in the predicted trajectory associated with the probability.”);
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method as disclosed by Zhang by adding the association of goals with various classes of actors as disclosed by Li in order to apply the method to many types of objects on a road.

3.	Modified Zhang includes, as discussed above, The method of claim 2,
	Zhang additionally discloses wherein determining which of the possible goals in the data set are consistent with the detected action ([0036] “Based on perception data (e.g., estimated speed and/or heading of an object) perceiving the driving environment …, prediction module 303 may determine… predicted trajectories…”) comprises:
	determining whether the detected action satisfies one  or more rules of each of the possible goals (Examiner notes that the speed and/or heading of an object, which are given as examples of perception data as disclosed by Zhang, are rules of a goal (such as traversing a predicted trajectory) under broadest reasonable interpretation in light of the specification of the applicant’s invention: [0031] “…one or more rules (example: a goal may require certain actions to be taken, and actions that are required by the goal will be consistent with the goal)”. [0036] “Based on perception data (e.g., estimated speed and/or heading of an object) perceiving the driving environment …, prediction module 303 may determine… predicted trajectories…”);
Examiner notes that the following limitation does not need to be cited to prior art in order to be properly rejected under U.S.C. 103 because of the limitation is separated from the previous limitation with the word “or”. The citation has been made nonetheless in the interest of compact prosecution:
Zhang does not explicitly disclose the following element. However, Li does disclose or processing the detected actions and possible goals in a machine learning model that has been trained on a data set of labeled actions and goals ([0046] “Based on the sensor data and pre-built machine learning models, for example constant yaw rate and acceleration (CYRA) motion model and/or maneuver recognition model (MRM), the behavior prediction module 307 calculates and outputs one or more predicted trajectories 401 of another moving object…”).
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method as disclosed by Zhang by adding the machine learning models as disclosed by Li in order to increase the intelligence of the autonomous vehicle system.

13.	Zhang discloses The autonomous vehicle of claim 12, wherein the instructions to use the class and the detected action to generate a plurality of candidate intentions of the actor (Fig. 4A-C show a number of possible intentions associated with different objects. [0036] “…prediction module 303 may determine, for object 401, three moving intentions that respectively correspond to predicted trajectories…”) comprise instructions to:
	accessing a data set of possible goals that are associated with […] actors (Fig. 4A-C show a number of possible trajectories (i.e. goals) associated with different objects. [0036] “…prediction module 303 may determine… predicted trajectories…”)	
	select possible goals that the data set associates for with the detected class of the actor (Fig. 4A-C show a number of possible trajectories (i.e. goals) associated with different objects. [0036] “…prediction module 303 may determine… predicted trajectories…”);
	determine which of the possible goals in the data set are consistent with the detected action ([0036] “Based on perception data (e.g., estimated speed and/or heading of an object) perceiving the driving environment …, prediction module 303 may determine… predicted trajectories…”);
	and use the determined possible goals as the candidate intentions. ([0036] “…prediction module 303 may determine two moving intentions that respectively correspond to predicted trajectories…”)
	Zhang discloses accessing a data set of possible goals associated with actors, but lacks an explicit disclosure of the possible goals being associated with various classes of actors (Although examiner notes that Zhang discloses multiple classes of actors: ([0033] “…process and analyze images captured by one or more cameras in order to identify objects and/or features in the environment of autonomous vehicle. The objects can include traffic signals, road way boundaries, other vehicles, motorcycles, bicycles, pedestrians, and/or obstacles, etc.”)). However, Li discloses this association in paragraph [0040] “…a likelihood or probability that the other vehicle or pedestrian will travel or walk in the predicted trajectory associated with the probability.”);
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the autonomous vehicle as disclosed by Zhang by adding the association of goals with various classes of actors as disclosed by Li in order to apply the method to many types of objects on a road.

14.	Modified Zhang includes, as discussed above, The autonomous vehicle of claim 13,
	Zhang additionally discloses wherein the instructions to determine which of the possible goals in the data set are consistent with the detected action ([0036] “Based on perception data (e.g., estimated speed and/or heading of an object) perceiving the driving environment …, prediction module 303 may determine… predicted trajectories…”) comprise instructions to:
	determine whether the detected action satisfies one or more rules of each of the possible goals (Examiner notes that the speed and/or heading of an object, which are given as examples of perception data as disclosed by Zhang, are rules of a goal (such as traversing a predicted trajectory) under broadest reasonable interpretation in light of the specification of the applicant’s invention: [0031] “…one or more rules (example: a goal may require certain actions to be taken, and actions that are required by the goal will be consistent with the goal)”. [0036] “Based on perception data (e.g., estimated speed and/or heading of an object) perceiving the driving environment …, prediction module 303 may determine… predicted trajectories…”);
	Examiner notes that the following limitation does not need to be cited to prior art in order to be properly rejected under U.S.C. 103 because of the limitation is separated from the previous limitation with the word “or”. The citation has been made nonetheless in the interest of compact prosecution:
	Zhang does not explicitly disclose the following element. However, Li does disclose or process the detected actions and possible goals in a machine learning model that has been trained on a data set of labeled actions and goals. ([0046] “Based on the sensor data and pre-built machine learning models, for example constant yaw rate and acceleration (CYRA) motion model and/or maneuver recognition model (MRM), the behavior prediction module 307 calculates and outputs one or more predicted trajectories 401 of another moving object…”)
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the autonomous vehicle as disclosed by Zhang by adding the machine learning models as disclosed by Li in order to increase the intelligence of the autonomous vehicle system.
 
	Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Dally et al. US 20200249674 A1 (hereinafter Dally).

7.	Zhang discloses The method of claim 6
	Zhang does not explicitly disclose the following elements. However, Dally does disclose  further comprising, before forecasting the future modalities of the actor and assigning probabilities to the forecasted future modalities: eliminating candidate intentions having likelihoods that are below a threshold, so that forecasting the future modalities of the actor is only performed for candidate intentions having relatively high likelihoods. ([0026] “In these embodiments, low probability paths with standard or positive outcomes may be pruned advantageously. In one example, if the car 204 in the right lane is not coming up on an exit ramp or turn option, there is a very low probability that the car 204 will turn to the right at the next point in time along the path. Thus, all options involving a right turn may be excluded from consideration, eliminating those branches from the decision tree.”)
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method as disclosed by Zhang by adding the eliminating unlikely possibilities as disclosed by Dally in order to advantageously prune calculations and reduce processing resources.

18.	Zhang discloses The autonomous vehicle of claim 12,
	Zhang does not explicitly disclose the following elements. However, Dally does disclose further comprising additional programming instructions that are configured to cause the processor of the forecasting system to, before forecasting the future modalities of the actor and assigning probabilities to the forecasted future modalities: eliminate candidate intentions having likelihoods that are below a threshold, so that forecasting the future modalities of the actor is only performed for candidate intentions having relatively high likelihoods. ([0026] “In these embodiments, low probability paths with standard or positive outcomes may be pruned advantageously. In one example, if the car 204 in the right lane is not coming up on an exit ramp or turn option, there is a very low probability that the car 204 will turn to the right at the next point in time along the path. Thus, all options involving a right turn may be excluded from consideration, eliminating those branches from the decision tree.”)
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the autonomous vehicle as disclosed by Zhang by adding the eliminating unlikely possibilities as disclosed by Dally in order to advantageously prune calculations and reduce processing resources.

	Claims 8-9, 19-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Ueno et al. US 20210163013 A1 (hereinafter Ueno).

8.	Zhang discloses The method of claim 1 wherein determining the overall probabilities for each of the candidate intentions comprises:
	Zhang does not explicitly disclose the following elements. However, Ueno does disclose assigning a relatively higher likelihood to any candidate intention that persisted over a non-interrupted sequence of cycles ([0057] “Through a process loop of steps S104 to S111, the intention estimating unit 12 continuously estimates an intention of the target person, while the traveling controller 30 is controlling the subject vehicle to travel on the basis of the estimated intention of the target person. Such continuous intention estimation, which is performed on the target person by the intention estimating unit 12, can suitably deal with a sudden change in the intention of the target person or an incorrect result of previously performed intention estimation, if any.” Examiner notes that Step S107 shows a high likelihood (“YES”) and low likelihood (“NO”) states due to the estimation disclosed by Ueno.); and
	assigning a relatively lower likelihood to any candidate intention that did not persist over a non-interrupted sequence of cycles. ([0057] “Through a process loop of steps S104 to S111, the intention estimating unit 12 continuously estimates an intention of the target person, while the traveling controller 30 is controlling the subject vehicle to travel on the basis of the estimated intention of the target person. Such continuous intention estimation, which is performed on the target person by the intention estimating unit 12, can suitably deal with a sudden change in the intention of the target person or an incorrect result of previously performed intention estimation, if any.” Examiner notes that Step S107 shows a high likelihood (“YES”) and low likelihood (“NO”) states due to the estimation disclosed by Ueno.)
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method as disclosed by Zhang by adding the assigning of high and low likelihoods to persisting and non-persisting intentions as disclosed by Ueno in order to advantageously prune calculations and reduce processing resources.

9.	Zhang discloses The method of claim 1 wherein determining the overall probabilities for each of the candidate intentions comprises:
	Zhang does not explicitly disclose the following elements. However, Ueno does disclose evaluating each of the candidate intentions against a kinematic state of the actor ([0052] As illustrated in FIG. 9, the intention estimating unit 12 then performs image analysis on the picture of the pedestrian 2, thus estimating an intention of the pedestrian 2 from the posture of the pedestrian 2, the gesture of the pedestrian 2 that is identified from his/her hand movement, the sight line direction and facial expression of the pedestrian 2, and other things. As illustrated in FIG. 8 for instance, when the pedestrian 2 are stretching out his/her hand while looking at the subject vehicle with a smile, the intention estimating unit 12 determines that the pedestrian 2 is making a gesture indicating “after you”, thus determining that the pedestrian 2 is attempting to allow the subject vehicle to go without stop.); 27Attorney Docket No. 179648.08801 / 228US01
	assigning a relatively higher likelihood to any candidate intention that is consistent with the kinematic state of the actor (Examiner notes that Step S107 shows a high likelihood (“YES”) and low likelihood (“NO”) states due to the estimation disclosed by Ueno.); and
	assigning a relatively lower likelihood to any candidate intention that is not consistent with the kinematic state of the actor. (Examiner notes that Step S107 shows a high likelihood (“YES”) and low likelihood (“NO”) states due to the estimation disclosed by Ueno.)
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method as disclosed by Zhang by adding the assigning of high and low likelihoods to intentions depending on their constancy with kinematic states as disclosed by Ueno in order to advantageously prune calculations and reduce processing resources.

19.	Zhang discloses The autonomous vehicle of claim 12, wherein the instructions to determine the overall probabilities for each of the candidate intentions comprise instructions to:
	Zhang does not explicitly disclose the following elements. However, Ueno does disclose assign a relatively higher likelihood to any candidate intention that persisted over a non- interrupted sequence of cycles ([0057] “Through a process loop of steps S104 to S111, the intention estimating unit 12 continuously estimates an intention of the target person, while the traveling controller 30 is controlling the subject vehicle to travel on the basis of the estimated intention of the target person. Such continuous intention estimation, which is performed on the target person by the intention estimating unit 12, can suitably deal with a sudden change in the intention of the target person or an incorrect result of previously performed intention estimation, if any.” Examiner notes that Step S107 shows a high likelihood (“YES”) and low likelihood (“NO”) states due to the estimation disclosed by Ueno.); and
	assign a relatively lower likelihood to any candidate intention that did not persist over a non-interrupted sequence of cycles. ([0057] “Through a process loop of steps S104 to S111, the intention estimating unit 12 continuously estimates an intention of the target person, while the traveling controller 30 is controlling the subject vehicle to travel on the basis of the estimated intention of the target person. Such continuous intention estimation, which is performed on the target person by the intention estimating unit 12, can suitably deal with a sudden change in the intention of the target person or an incorrect result of previously performed intention estimation, if any.” Examiner notes that Step S107 shows a high likelihood (“YES”) and low likelihood (“NO”) states due to the estimation disclosed by Ueno.)
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the autonomous vehicle as disclosed by Zhang by adding the assigning of high and low likelihoods to persisting and non-persisting intentions as disclosed by Ueno in order to advantageously prune calculations and reduce processing resources.

20.	Zhang discloses The autonomous vehicle of claim 12, wherein the instructions to determine the overall probabilities for each of the candidate intentions comprise instructions to:
	Zhang does not explicitly disclose the following elements. However, Ueno does disclose evaluate each of the candidate intentions against a kinematic state of the actor ([0052] As illustrated in FIG. 9, the intention estimating unit 12 then performs image analysis on the picture of the pedestrian 2, thus estimating an intention of the pedestrian 2 from the posture of the pedestrian 2, the gesture of the pedestrian 2 that is identified from his/her hand movement, the sight line direction and facial expression of the pedestrian 2, and other things. As illustrated in FIG. 8 for instance, when the pedestrian 2 are stretching out his/her hand while looking at the subject vehicle with a smile, the intention estimating unit 12 determines that the pedestrian 2 is making a gesture indicating “after you”, thus determining that the pedestrian 2 is attempting to allow the subject vehicle to go without stop.);
	assign a relatively higher likelihood to any candidate intention that is consistent with the kinematic state of the actor (Examiner notes that Step S107 shows a high likelihood (“YES”) and low likelihood (“NO”) states due to the estimation disclosed by Ueno.); and
	assign a relatively lower likelihood to any candidate intention that is not consistent with the kinematic state of the actor. (Examiner notes that Step S107 shows a high likelihood (“YES”) and low likelihood (“NO”) states due to the estimation disclosed by Ueno.)
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the autonomous vehicle as disclosed by Zhang by adding the assigning of high and low likelihoods to intentions depending on their constancy with kinematic states as disclosed by Ueno in order to advantageously prune calculations and reduce processing resources.

22.	Zhang discloses The autonomous vehicle of claim 12, wherein the instructions to determine the overall probabilities for each of the candidate intentions comprise instructions to:
	Zhang does not explicitly disclose the following elements. However, Ueno does disclose identify a first goal of the candidate intentions and a second goal of the candidate intentions, wherein the first goal conflicts with the second goal (Fig. 4A-C show a number of possible trajectories (i.e. goals) associated with different objects. Fig 5 shows the goals conflicting with each other. For example turning left (420a) and turning right (420c). [0036] “…prediction module 303 may determine… predicted trajectories…”); and determine that the detected actions of the actor over a plurality of cycles were consistent with the first goal, and in response reduce the overall probability of the candidate intention that is the second goal. ([0057] “Through a process loop of steps S104 to S111, the intention estimating unit 12 continuously estimates an intention of the target person, while the traveling controller 30 is controlling the subject vehicle to travel on the basis of the estimated intention of the target person. Such continuous intention estimation, which is performed on the target person by the intention estimating unit 12, can suitably deal with a sudden change in the intention of the target person or an incorrect result of previously performed intention estimation, if any.” Examiner notes that Step S105 shows a high likelihood (“YES”) and low likelihood (“NO”) states due to the estimation disclosed by Ueno. Examiner also notes that Fig. 5 shows two contrary goals of a target person: 1) stop the vehicle and 2) allow the vehicle to pass.)
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the autonomous vehicle as disclosed by Zhang by adding the assigning of high and low likelihoods to intentions depending on their constancy with a first goal as disclosed by Ueno in order to advantageously prune calculations and reduce processing resources.

	Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Ueno and Oboril et al. US 20210009121 A1 (hereinafter Oboril).

10.	Zhang discloses The method of claim 1 wherein determining the overall probabilities for the candidate intentions comprises:
	receiving, from a plurality of sensors of the perception system, environmental data relating to the environment through which the autonomous vehicle is traveling ([0019] “…a sensor system having one or more sensors that are configured to detect information about the environment in which the vehicle operates.”);
	Zhang does not explicitly disclose the following limitations:
	applying the environmental data to a random forest classifier to classify an environmental condition of the environment
	assigning a relatively higher likelihood to any candidate intention that is consistent with the environmental condition; and assigning a relatively lower likelihood to any candidate intention that is not consistent with the environmental condition.
	However, Oboril does disclose applying the environmental data to a random forest classifier to classify an environmental condition of the environment ([0040] “A classification model as described herein may, for example, classify certain driving conditions and/or environmental conditions, such as weather conditions, road conditions, and the like. References herein to classification models may contemplate a model that implements, e.g., any one or more of the following techniques: … random forest…”);
	Additionally, Ueno discloses assigning a relatively higher likelihood to any candidate intention that is consistent with the environmental condition; and assigning a relatively lower likelihood to any candidate intention that is not consistent with the environmental condition. (Examiner notes that Step S107 shows a high likelihood (“YES”) and low likelihood (“NO”) states due to the estimation disclosed by Ueno. Under broadest reasonable interpretation, the person in Step S107 is environmental information because it is in the environment around the vehicle.)
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method and perception system as disclosed by Zhang by adding the random forest classifier as disclosed by Oboril  and the assigning of high and low likelihoods to intentions depending on their constancy with environmental information as disclosed by Ueno in order to better identify environmental objects and to advantageously prune calculations and reduce processing resources.

21.	Zhang discloses The autonomous vehicle of claim 12, wherein the instructions to determine the overall probabilities for each of the candidate intentions comprise instructions to:
	receive, from one or more of the sensors of the perception system, environmental data relating to the environment through which the autonomous vehicle is traveling ([0019] “…a sensor system having one or more sensors that are configured to detect information about the environment in which the vehicle operates.”);
	Zhang does not explicitly disclose the following limitations:
	applying the environmental data to a random forest classifier to classify an environmental condition of the environment
	assigning a relatively higher likelihood to any candidate intention that is consistent with the environmental condition; and assigning a relatively lower likelihood to any candidate intention that is not consistent with the environmental condition.
	However, Oboril does disclose apply the environmental data to a random forest classifier to classify an environmental condition of the environment ([0040] “A classification model as described herein may, for example, classify certain driving conditions and/or environmental conditions, such as weather conditions, road conditions, and the like. References herein to classification models may contemplate a model that implements, e.g., any one or more of the following techniques: … random forest…”);
	Additionally, Ueno discloses assign a relatively higher likelihood to any candidate intention that is consistent with the environmental condition; and assign a relatively lower likelihood to any candidate intention that is not consistent with the environmental condition. (Examiner notes that Step S107 shows a high likelihood (“YES”) and low likelihood (“NO”) states due to the estimation disclosed by Ueno. Under broadest reasonable interpretation, the person in Step S107 is environmental information because it is in the environment around the vehicle.)
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the autonomous vehicle and perception system as disclosed by Zhang by adding the random forest classifier as disclosed by Oboril  and the assigning of high and low likelihoods to intentions depending on their constancy with environmental information as disclosed by Ueno in order to better identify environmental objects and to advantageously prune calculations and reduce processing resources.

	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Li and Ueno.

11.	Modified Zhang includes, as discussed above, The method of claim 2, wherein determining the overall probabilities for the candidate intentions comprises:
	identifying a first goal of the candidate intentions and a second goal of the candidate intentions, wherein the first goal conflicts with the second goal (Fig. 4A-C show a number of possible trajectories (i.e. goals) associated with different objects. Fig 5 shows the goals conflicting with each other. For example turning left (420a) and turning right (420c). [0036] “…prediction module 303 may determine… predicted trajectories…”); and
	determining that the detected actions of the actor over a plurality of cycles were consistent with the first goal, and in response reducing the overall probability of the candidate intention that is the second goal. ([0057] “Through a process loop of steps S104 to S111, the intention estimating unit 12 continuously estimates an intention of the target person, while the traveling controller 30 is controlling the subject vehicle to travel on the basis of the estimated intention of the target person. Such continuous intention estimation, which is performed on the target person by the intention estimating unit 12, can suitably deal with a sudden change in the intention of the target person or an incorrect result of previously performed intention estimation, if any.” Examiner notes that Step S105 shows a high likelihood (“YES”) and low likelihood (“NO”) states due to the estimation disclosed by Ueno. Examiner also notes that Fig. 5 shows two contrary goals of a target person: 1) stop the vehicle and 2) allow the vehicle to pass.)
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method as disclosed by Zhang by adding the assigning of high and low likelihoods to intentions depending on their constancy with a first goal as disclosed by Ueno in order to advantageously prune calculations and reduce processing resources.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erick Detweiler whose telephone number is (571) 272-3324. The examiner can normally be reached on M-R 7:30-4:30. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached at (571) 270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Erick Detweiler/
Examiner 
Art Unit 3664

/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664